Order filed September 26, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00100-CR
                                  ____________

                 ORLANDO DEWAN GODFREY, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1343252

                                    ORDER

      This court has determined, pursuant to Texas Rules of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the originals of State’s Exhibit 1 and
State’s Exhibit 1A, DVDs.
      The clerk of the 182nd District Court is directed to deliver to the Clerk of
this court the originals of State’s Exhibit 1 and State’s Exhibit 1A, DVDs, on or
before October 11, 2013. The Clerk of this court is directed to receive, maintain,
and keep safe these original exhibits; to deliver them to the justices of this court for
their inspection; and, upon completion of inspection, to return the originals of these
exhibits to the clerk of the 182nd District Court.



                                   PER CURIAM




                                           2